Citation Nr: 0909939	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-34 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected psoriasis.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1977 to June 
1980 and from February 2003 to November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The Board previously remanded this matter in April 2008.  


FINDING OF FACT

Psoriasis affects less than 40 percent of the entire body or 
40 percent of exposed areas and does not require constant or 
near-constant systemic therapy.   


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7816 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

An April 2004 letter provided the Veteran with notice of the 
evidence required to substantiate his claim for service 
connection for psoriasis and advised him what evidence VA 
would obtain in support of his claim and what evidence VA 
would assist him in obtaining.  In February 2005, the Veteran 
submitted a notice of disagreement with the rating assigned 
in the October 2004 rating decision.   

Here, the veteran has appealed the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, the duty to notify in this case has been 
satisfied.

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

 
B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO obtained 
the service medical records and relevant post-service medical 
records identified by the veteran.  The veteran has been 
afforded several VA examinations.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing this claim.  

II.  Analysis of Claim

The Veteran appeals the initial rating assigned for service-
connected psoriasis.  

Psoriasis is rated under DC 7816.  A 30 percent evaluation is 
warranted when 20 to 40 percent of the veteran's entire body 
is affected, or when 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 month period.  A 60 percent evaluation is warranted 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past 
12 month period.  38 C.F.R. § 4.118 (2008).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2008).

The RO granted service connection for psoriasis in an October 
2004 rating decision and assigned a non-compensable rating.  
A June 2006 rating decision increased the rating for 
psoriasis to 30 percent.  

For reasons set forth below, the Board finds that the 
criteria for a rating in excess of 30 percent have not been 
met.    

The Veteran had active duty service from June 1977 to June 
1980 and from February 2003 to November 2003.  Service 
treatment records noted that the Veteran complained of a rash 
on his hands during his initial period of active duty.  
Records from the Veteran's second period of active duty 
reflect diagnoses of and treatment for psoriasis.

The Veteran had a VA examination in July 2004.  The 
examination report reflects that the Veteran reported a 
history of psoriasis for 25 years.  The Veteran reported that 
his condition was recurrent but usually responsive to 
treatment.  He reported that the areas involved included the 
knees, elbows, the groin, the palms and the knuckles 
bilaterally.  Symptoms included itchiness and severe dryness 
of the skin.  The Veteran denied having any pain from his 
skin condition.  It was noted that the Veteran's treatment 
included flucocinonide cream, coal tar shampoo and 
calcipotriene.  The Veteran reported that there was no 
limitation in the performance of his job and no limitation in 
the performance of activities of daily living.  

On physical examination, the VA examiner noted small 
psoriatic patches involving the elbows, knees, inguinal area 
and gluteal region.  There was no apparent involvement of the 
fingernails or the scalp.  There were no disfiguring scars of 
the face, head or neck.  There was apparent involvement of 
the palms and knuckles bilaterally.  There was no ulceration 
and no crusting.  The examiner stated that the percentage of 
involvement of exposed areas was less than one percent.  The 
total body involvement was less than one percent.  

VA outpatient treatment records reflect ongoing treatment for 
psoriasis.  
A July 2004 VA dermatology consultation noted large psoriatic 
patches on the elbows, knees, inguinal areas and gluteal 
area.  It was noted that the Veteran was given tar shampoo, 
Dovonex and fluocinide cream.

A May 2006 VA dermatology treatment record noted big plaques 
of psoriasis on the elbows, knees and lower legs.  It was 
noted that the Veteran also had involvement of the nails but 
did not complain of arthritis.  

VA outpatient records dated in July 2008 noted patches of 
psoriasis on elbows, knees, scrotal area, gluteal area, and 
also on both palmar and plantar area with severe 
hyperkeratoses.  

The Veteran had a VA examination in September 2008.  The 
examiner indicated that the claims file was reviewed.  The 
Veteran reported the onset of skin eruption in 1977.  He 
reported that, in 2003, he was activated and returned to Iraq 
and developed lesions involving the scalp, back, both elbows, 
groin, anal cleft, knees and toenails.  It was noted that, 
since that time, the scaly eruption had persisted with mild 
exacerbation intermittently.  The Veteran reported that there 
was no time since 2003 when he was without lesions.  The 
Veteran reported that he had persistent symptoms of scaling 
and profound itching.  He had no systemic symptoms such as 
fever or weight loss.  

On physical examination, the examiner noted areas of erythema 
and slightly raised scaly lesions on the scalp scattered 
throughout.  The face and neck were clear.  The examiner 
noted that there appeared to be slight redness on the upper 
aspects of both posterior shoulders, extending across the 
shoulders from side to side.  There was no actual scaling 
noted in that area; however the Veteran reported that there 
had been in the past.  The examiner indicated that the elbow 
showed patch.  The elbows showed patchy psoriasis over the 
olecranon, on the dorsal aspects of both elbows in a 
symmetrical fashion.  The gluteal cleft area showed typical 
psoriatic lesions with erythema throughout the cleft, which 
extended down to the scrotum and the penile surface.   The 
knees on the anterior aspects were both covered with the 
scaly eruption with areas of erythema bilaterally on the 
lower aspect.  It was noted that scaling was excessive.  The 
toenails were horny and layered, and all toenails appeared to 
be involved.  The plantar aspects of the feet shows multiple 
papules and pustules.  

The examiner noted that the Veteran never received any 
systemic treatment of any sort other than local treatment.  
The examiner estimated that the total body involvement was 30 
percent with approximately eight percent of exposed skin 
involved.  

After a careful review of the evidence, the Board finds that 
a rating in excess of 30 percent is not warranted.  As 
explained above, a 60 percent evaluation is warranted when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past 12 
month period.  38 C.F.R. § 4.118, Diagnostic Code 7816(2008).  
The criteria for the next higher rating of 60 percent under 
Diagnostic Code 7816 have not been met at any time during the 
appeal period, as VA examination reports indicate that 
psoriasis affects less than 40 percent of the entire body or 
exposed areas and does not require constant or near-constant 
systemic therapy.  

The rating schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded a higher 
evaluation in the future should his disability picture 
change.  See 38 C.F.R. § 4.1.  In reaching this decision, the 
Board considered the complete history of the disability at 
issue as well as the current clinical manifestations and the 
effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  The Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the veteran's claim 
for a higher initial rating for psoriasis, the claim must be 
denied.


III.  Extraschedular considerations

The Board has considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the Veteran's disability.  The 
evidence does not show that the veteran's psoriasis, alone, 
causes marked interference with employment (beyond that 
contemplated in the evaluation assigned) or necessitates 
frequent periods of hospitalization.  Accordingly, the 
veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and the Board 
is not required to remand these claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 30 percent for psoriasis is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


